Citation Nr: 1747825	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-22 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purposes of establishing entitlement to a one-time payment from the Filipino Equity Compensation (FVEC) fund.


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel










INTRODUCTION

The appellant is seeking entitlement to a one-time payment from the FVEC fund.  The appellant has asserted that he had qualifying service from September 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This issue was previously before the Board in July 2015 and March 2017.  On both occasions, the Board remanded the claim in order to afford the appellant a hearing before the Board.  A hearing was most recently scheduled for July 2017, but the record reflects the Veteran did not attend. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he has qualifying service in the Philippines military during World War II. 

Generally, in order to qualify for VA benefits, a claimant or the party upon whose service the claimant predicates the claim must be a "veteran."  Tagupa v. McDonald, 27 Vet. App. 95, 98 (2014) (citing Donnellan v. Shinseki, 24 Vet. App. 167, 170-71 (2010) (internal quotations omitted)).  A "veteran" is "a person who served in the active military, naval, or air service," and was discharged under conditions other than dishonorable.  38 U.S.C. A. § 101(2); 38 C.F.R. § 3.1(d).

In July 1941, President Roosevelt placed the military forces of the Philippines in the service of the U.S. Armed Forces of the Far East, and members of the Philippine forces who fought against the Japanese or who fought as guerrillas during the Japanese occupation may be eligible for certain veteran's benefits from the United States.  See id. (citing Capellan v. Peake, 539 F.3d 1373, 1375 (Fed.Cir.2008)); 38 C.F.R. § 3.40 (allowing dependency and compensation and burial benefits for Philippine guerrilla service), 3.203 (detailing the general evidentiary requirements for proving veteran status).

The evidentiary requirements for proving service are set forth in 38 C.F.R. § 3.203, which provide in pertinent part:

(a) Evidence submitted by a claimant.  For the purpose of establishing entitlement to . . . dependency and indemnity compensation or burial benefits the Department of Veterans Affairs may accept evidence of service submitted by a claimant (or sent directly to the Department of Veterans Affairs by the service department), such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:

(1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody or, if the copy was submitted by an accredited agent, attorney or service organization representative who has successfully completed VA-prescribed training on military records, and who certifies that it is a true and exact copy of either an original document or of a copy issued by the service department or a public custodian of records; and

(2) The document contains needed information as to length, time and character of service; and

(3) In the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.
(c) Verification from the service department.  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of paragraph (a) of this section (and paragraph (b) of this section in pension claims), the Department of Veterans Affairs shall request verification of service from the service department.

With regard to the requirements of 38 C.F.R. § 3.203(a), the appellant has not submitted evidence that is a document issued by a service department.  However, attempts were made to verify the Veteran's service.  The first attempt was made in November 2009, and a negative response was received in January 2009 stating that the appellant had no service as a member of the Philippine Commonwealth Army.  Another attempt, based on additional evidence submitted by the appellant, was made in February 2012.  Nonetheless, the same response was received in March 2012.

Despite these replies, the Board finds a remand is necessary.  Tagupa interpreted 38 C.F.R. § 3.203(c) as requiring VA to request verification of an appellant's service from the service department.  Here, as in Tagupa, the record reflects that the RO, both in November 2009 and in February 2012, requested verification of the appellant's service from the National Personnel Records Center (NPRC), rather than the Department of the Army.  Tagupa plainly stated that the Department of the Army had not delegated its duty to make administrative determinations such as verifying service to the NPRC.  Therefore, the claim must be remanded to attempt to verify the appellant's service with the Department of the Army.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Department of the Army and request verification, directly from the Department of the Army, of whether the appellant had qualifying service as a member of the Philippine Commonwealth Army, including (1) recognized guerilla service, or (2) unrecognized guerrilla service under a recognized commissioned officer.

Provide the Department of the Army with copies of any relevant records in the claims file in connection with this request.

2.  After receipt of a reply from the Department of the Army, and after taking any additional action deemed warranted, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

